Citation Nr: 0928532	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-34 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a stroke, 
to include as secondary to exposure to herbicides and 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1965 to January 1968.  Service in the Republic 
of Vietnam and receipt of the Combat Infantryman Badge is 
indicated in the record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Veteran filed a notice of disagreement 
later that same month.  

This claim was remanded by the Board in March 2007 for 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Such was accomplished in June 
2009.  The Veteran's representative subsequently submitted a 
timely substantive appeal.  See the July 6, 2009 Statement of 
Accredited Representative in Appealed Case.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issue not on appeal

In March 2007, the Board increased the Veteran's disability 
rating for service-connected PTSD to 50 percent disabling.  
This award was implemented via a May 2007 rating decision.  

The Veteran submitted a notice of disagreement with the May 
2007 rating decision in October 2007.  However, the RO's 
decision was merely implementing the decision of the Board, 
which is final.  See 38 C.F.R. § 20.1100 (2008).  
Accordingly, the Veteran's October 2007 correspondence cannot 
serve as a notice of disagreement, as he is, in essence, 
expressing his dissatisfaction with a final decision of the 
Board.  See 38 C.F.R. § 20.201 [noting that a notice of 
disagreement expresses disagreement with an adjudication of 
the agency of original jurisdiction].  
Accordingly, the Board construes the October 2007 submission 
from the Veteran as a new claim for an increased rating for 
service-connected PTSD, and that matter is referred to the RO 
for appropriate disposition.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].

Additionally, in a July 2007 correspondence the Veteran filed 
a claim for a number of disabilities resulting from herbicide 
exposure in service, including a heart attack, loss of teeth, 
nervousness and anxiety.  See the Veteran's July 5, 2007 
Statement in Support of Claim.  Those matters are also 
referred to the RO for appropriate disposition.  Id.  


REMAND

Reasons for remand

Private treatment records

On a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, received 
at the RO on March 24, 2006, the Veteran identified private 
treatment records pertaining to his stroke disability.  In 
the March 2007 remand, the Board requested that these records 
be obtained for association with the Veteran's VA claims 
folder.  

In March 2008, the AMC informed the Veteran that the March 
2006 VA Form 21-4142 was incomplete and asked that he 
complete a new release.  The Veteran subsequently submitted a 
signed release which only listed the names of the private 
physicians and facilities where he was treated.  The AMC 
subsequently wrote to the Veteran in April 2009 and asked 
that he provide addresses for the private treatment records 
or submit them himself.  No response was received.  

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  However, in light of the fact that additional 
development is needed in the instant case as described below, 
the Board will afford the Veteran one more opportunity to 
provide the necessary information for acquisition of these 
records.

VA medical nexus opinion

The Veteran seeks entitlement to service connection for 
stroke residuals, which he contends is due to presumed 
exposure to herbicides in Vietnam or alternatively service-
connected PTSD.  For reasons expressed immediately below, the 
Board believes that this issue must be remanded for further 
evidentiary development.  

In order for service connection to be granted on a direct 
basis, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With respect to Hickson element (1), records in the claims 
folder indicate the Veteran suffered a stroke in September 
2003 with resulting left hemibody sensory deficits.  See the 
December 1, 2003 report of N.K., M.D.  Hickson element (1) is 
satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the injury here contended is exposure to Agent 
Orange.  The Veteran's service in Vietnam is not in dispute.  
Agent Orange exposure is presumed.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2008).  Accordingly, Hickson 
element (2) is arguably satisfied for the claim with respect 
to in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
because the Veteran's stroke residuals are not listed among 
the Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309(e), medical nexus may not be presumed as a matter of 
law.  However, notwithstanding the inapplicability of the 
Agent Orange regulations, the Board is obligated to fully 
consider the Veteran's claim.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  
There is no medical opinion of record addressing the 
potential relationship between the Veteran's stroke residuals 
and herbicide exposure.  

As for the Veteran's secondary service connection contention, 
in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

With respect to Wallin element (1), current disability, as 
discussed above the Veteran has been diagnosed with stroke 
residuals.  Wallin element (1) is accordingly satisfied for 
the claim.  With respect to Wallin element (2), service-
connected disability, the Veteran is service-connected for 
PTSD.  Wallin element (2) is accordingly satisfied.  However, 
there is no medical opinion of record addressing the 
potential relationship between the Veteran's stroke residuals 
and service-connected PTSD.

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the Veteran's currently diagnosed stroke 
residuals and active service, including presumed herbicide 
exposure therein; and the relationship, if any, between the 
Veteran's service-connected PTSD and his current stroke 
residuals.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  



Potential hearing request

As described in the Introduction, the Veteran did not submit 
a standard VA Form 9 to perfect his appeal.  There is no 
indication on that statement whether the Veteran wishes to 
have a personal hearing before a Veterans Law Judge.  
See 38 C.F.R. § 20.700(a) (2008).  Accordingly, whether the 
Veteran desires a personal hearing in regards to his claim 
should be ascertained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and 
ask that he provide addresses for 
Floyd Hospital, Redmond Hospital and 
Drs. G., K., C. and M.  If the Veteran 
fails to respond or provide additional 
information, that should be noted in 
the claims folder.  If additional 
information is received, efforts 
should be made to obtain such records.  

2.  Ascertain whether the Veteran 
wants a personal hearing in regards to 
his claim.  If so, such should be 
scheduled.

3.  Arrange for a medical 
professional with appropriate 
expertise to review the Veteran's VA 
claims folder and provide an opinion, 
with supporting rationale, as to (1) 
the relationship, if any, between any 
current stroke residuals and the 
Veteran's military service, with 
specific consideration of presumed 
herbicide exposure in Vietnam; and 
(2), the relationship, if any, 
between any current stroke residuals 
and the Veteran's service-connected 
PTSD, to include whether such stroke 
residuals were caused or worsened by 
the PTSD.  If there are other, more 
likely causes of the claimed 
disabilities, those should be noted.  
If the reviewer believes that 
physical examination and/or 
diagnostic testing of the Veteran is 
necessary, such should be scheduled.  
A report should be prepared and 
associated with the Veteran's VA 
claims folder.  

4.  After undertaking any additional 
development deemed by it to be 
appropriate, readjudicate the 
Veteran's claim of entitlement to 
service connection for stroke 
residuals.  If the benefit sought on 
appeal remains denied, the Veteran 
should be provided with a 
supplemental statement of the case 
and given an appropriate opportunity 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


